Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of November 1, 2014, there were 68,868,851 shares of registrant’s common stock outstanding. Table Of Contents GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows for the NineMonths Ended September 30, 2014 and 2013 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 Signatures 29 Table Of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (Dollars in Thousands, Except Share and Per Share Data) September 30, December 31, 2014 2013 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 173,162 $ 150,147 Restricted cash – 6,645 Accounts receivable, less allowance for doubtful accounts 199,884 164,907 Inventories 327,581 300,253 Deferred income taxes 25,380 26,869 Prepaid expenses and other assets 6,256 5,358 Total current assets 732,263 654,179 Property and equipment, net 159,058 146,390 Customer lists, net 33,191 42,764 Patents, net 56,521 62,418 Trade names, net 174,604 173,196 Goodwill 607,763 608,287 Other intangible assets, net 3,162 4,447 Deferred income taxes 50,105 85,104 Deferred financing costs, net 17,082 20,051 Other assets 155 1,369 Total assets $ 1,833,904 $ 1,798,205 Liabilities and Stockholders’ Equity Current liabilities: Short-term borrowings $ 5,502 $ 9,575 Accounts payable 131,445 109,238 Accrued wages and employee benefits 14,446 26,564 Other accrued liabilities 77,767 92,997 Current portion of long-term borrowings and capital lease obligations 316 12,471 Total current liabilities 229,476 250,845 Long-term borrowings and capital lease obligations 1,106,293 1,175,349 Other long-term liabilities 50,218 54,940 Total liabilities 1,385,987 1,481,134 Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 69,057,195 and 68,767,367 shares issued at September 30, 2014 and December 31, 2013, respectively 690 688 Additional paid-in capital 431,523 421,672 Treasury stock, at cost ) ) Excess purchase price over predecessor basis ) ) Retained earnings 231,036 105,813 Accumulated other comprehensive loss ) ) Total stockholders’ equity 447,917 317,071 Total liabilities and stockholders’ equity $ 1,833,904 $ 1,798,205 See notes to condensed consolidated financial statements. 1 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ 352,305 $ 363,269 $ 1,056,922 $ 1,109,529 Costs of goods sold 222,022 223,806 679,113 685,651 Gross profit 130,283 139,463 377,809 423,878 Operating expenses: Selling and service 32,961 24,295 90,045 83,048 Research and development 7,822 7,183 23,580 20,892 General and administrative 13,429 13,693 39,080 40,158 Amortization of intangible assets 5,277 7,003 15,721 19,533 Gain on remeasurement of contingent consideration – – ) – Total operating expenses 59,489 52,174 163,549 163,631 Income from operations 70,794 87,289 214,260 260,247 Other (expense) income: Interest expense ) Investment income 38 23 119 65 Loss on extinguishment of debt ) – ) ) Gain on change in contractual interest rate – – 16,014 – Costs related to acquisitions ) Other, net ) Total other expense, net ) Income before provision for income taxes 54,862 74,045 191,508 200,258 Provision for income taxes 18,365 26,952 66,285 74,237 Net income $ 36,497 $ 47,093 $ 125,223 $ 126,021 Net income per common share - basic: $ 0.53 $ 0.69 $ 1.83 $ 1.85 Weighted average common shares outstanding - basic: 68,556,051 68,198,006 68,511,409 68,026,705 Net income per common share - diluted: $ 0.52 $ 0.67 $ 1.79 $ 1.81 Weighted average common shares outstanding - diluted: 70,033,224 69,887,025 70,050,953 69,627,215 Dividends declared per share $ - $ - $ - $ 5.00 Comprehensive income $ 35,472 $ 48,336 $ 122,474 $ 129,288 See notes to condensed consolidated financial statements. 2 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2013 Operating Activities Net income $ 125,223 $ 126,021 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 10,024 7,969 Amortization of intangible assets 15,721 19,533 Amortization of original issue discount 2,573 1,615 Amortization of deferred financing costs 2,272 1,932 Amortization of unrealized loss on interest rate swaps – 2,381 Loss on extinguishment of debt 1,836 15,336 Gain on change in contractual interest rate ) – Gain on remeasurement of contingent consideration ) – Provision for losses on accounts receivable 344 880 Deferred income taxes 35,572 57,363 Loss on disposal of property and equipment 135 369 Share-based compensation expense 9,403 9,471 Net changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other assets 2,768 (5 ) Accounts payable 20,215 ) Accrued wages and employee benefits ) 5,527 Other accrued liabilities ) 495 Excess tax benefits from equity awards ) ) Net cash provided by operating activities 142,511 155,213 Investing Activities Proceeds from sale of property and equipment 7 75 Expenditures for property and equipment ) ) Proceeds from sale of business, net – 2,254 Acquisition of business ) ) Net cash used in investing activities ) ) Financing Activities Proceeds from short-term borrowings 4,900 16,007 Proceeds from long-term borrowings – 1,200,000 Repayments of short-term borrowings ) ) Repayments of long-term borrowings and capital lease obligations ) ) Payment of debt issuance costs (4 ) ) Cash dividends paid ) ) Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards 9,167 9,491 Proceeds from exercise of stock options 21 32 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents 23,015 8,498 Cash and cash equivalents at beginning of period 150,147 108,023 Cash and cash equivalents at end of period $ 173,162 $ 116,521 See notes to condensed consolidated financial statements. 3 Table Of Contents Generac Holdings Inc. Notes to Condensed Consolidated Financial Statements (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) 1. Basis of Presentation Description of Business Generac Holdings Inc. (the Company) owns all of the common stock of Generac Acquisition Corp. (GAC), which in turn, owns all of the common stock of Generac Power Systems, Inc. (the Borrower). The Company is a leading designer and manufacturer of a wide range of power generation equipment and other engine powered products. As a leader in power equipment serving residential, light-commercial, industrial, oil & gas, and construction markets, Generac’s power products are available globally through a broad network of independent dealers, retailers, wholesalers and equipment rental companies, as well as sold direct to certain end user customers. Over the past several years, the Company has executed a number of acquisitions that support our strategic plan. A summary of these acquisitions include the following: ● On October 3, 2011, the Company acquired substantially all of the assets of Magnum Products (Magnum), a supplier of generator powered light towers and mobile generators for a variety of industries and specialties. The Magnum business is a strategic fit for the Company as it provides diversification, with the introduction of new engine powered products, distribution channels and end markets. ● On December 8, 2012, the Company acquired the equity of Ottomotores UK and its affiliates (Ottomotores), with operations in Mexico City, Mexico and Curitiba, Brazil. Ottomotores is a leading manufacturer in the Mexican market for industrial diesel gensets and is a market participant throughout all of Latin America. ● On August 1, 2013, the Company acquired the equity of Tower Light SRL and its wholly-owned subsidiaries (Tower Light). Headquartered outside Milan, Italy, Tower Light is a leading developer and supplier of mobile light towers throughout Europe, the Middle East and Africa. ● On November 1, 2013, the Company purchased the assets of Baldor Electric Company’s generator division (Baldor Generators). Baldor Generators offers a complete line of power generation equipment throughout North America with power output up to 2.5MW. ● On September 2, 2014, the Company acquired the equity of Pramac America LLC, resulting in the ownership of the Powermate trade name and the right to license the DeWalt brand name for certain residential engine powered tools. The transaction also included working capital associated with these products. This acquisition helps to expand the Generac brand portfolio across its residential product platform and increases its product offering in the portable generator category. ● On October 1, 2014, the Company acquired MAC, Inc. and its related entities (MAC). MAC is a leading manufacturer of premium-grade commercial and industrial mobile heaters within the United States and Canada. The acquisition expands the Company’s portfolio of mobile power products and provides increased access to the oil & gas market. The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany amounts and transactions have been eliminated in consolidation. Certain prior period amounts contained in Note 7, “Product Warranty Obligations” have been reclassified to conform to the current period’s presentation. The condensed consolidated balance sheet as of September 30, 2014, the condensed consolidated statements of comprehensive income for the three and nine months ended September 30, 2014 and 2013, and the condensed consolidated statements of cash flows for the nine months ended September 30, 2014 and 2013 have been prepared by the Company and have not been audited. In the opinion of management, all adjustments (which include normal recurring adjustments) necessary for the fair presentation of the financial position, results of operation and cash flows, have been made. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles (U.S. GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2013. 4 Table Of Contents Accumulated Other Comprehensive Loss The following presents a tabular disclosureof changes in accumulated other comprehensive loss during the three and nine months ended September 30, 2014 and 2013, net of tax: Foreign Currency Translation Adjustments Defined Benefit Pension Plan Unrealized Gain (Loss) on Cash Flow H edges Total Beginning Balance – June 30, 2014 $ $ ) $ ) $ ) Other comprehensive income (loss) before reclassifications ) - ) Amounts reclassified from accumulated other comprehensive loss - Net current-period other comprehensive income (loss) ) - ) Ending Balance – September 30, 2014 $ ) $ ) $ 55 $ ) Foreign Currency Translation Adjustments Defined Benefit Pension Plan Unrealized Gain (Loss) on Cash Flow Hedges Total Beginning Balance – June 30, 2013 $ ) $ ) $ ) $ ) Other comprehensive income before reclassifications - - Amounts reclassified from accumulated other comprehensive loss (1) - - Net current-period other comprehensive income - Ending Balance – September 30, 2013 $ $ ) $ - $ ) Represents amortization of unrealized losses on interest rate swaps to interest expense of $393 net of tax benefit of $17 for the three months ended September 30, 2013. Foreign Currency Translation Adjustments Defined Benefit Pension Plan Unr ealized Gain (Loss) on Cash Flow H edges Total Beginning Balance – January 1, 2014 $ $ ) $ $ ) Other comprehensive loss before reclassifications ) - ) ) Amounts reclassified from accumulated other comprehensive loss - Net current-period other comprehensive loss ) - ) ) Ending Balance – September 30, 2014 $ ) $ ) $ 55 $ ) 5 Table Of Contents Foreign Currency Translation Adjustments Defined Benefit Pension Plan Unrealized Gain (Loss) on Cash Flow H edges Total Beginning Balance – January 1, 2013 $ ) $ ) $ ) $ ) Other comprehensive income before reclassifications - - Amounts reclassified from accumulated other comprehensive loss (1) - - Net current-period other comprehensive income - Ending Balance – September 30, 2013 $ $ ) $ - $ ) Represents amortization of unrealized losses on interest rate swaps to interest expense of $2,490 net of tax benefit of $109 for the nine months ended September 30, 2013. 2. Derivative Instruments and Hedging Activities The Company records all derivatives in accordance with Accounting Standards Codification (ASC) 815, Derivatives and Hedging , which requires all derivative instruments be reported on the consolidated balance sheets at fair value and establishes criteria for designation and effectiveness of hedging relationships. The Company is exposed to market risk such as changes in commodity prices, foreign currencies, and interest rates. The Company does not hold or issue derivative financial instruments for trading purposes. Commodities The primary objectives of the commodity risk management activities are to understand and mitigate the impact of potential price fluctuations on the Company’s financial results and its economic well-being. While the Company’s risk management objectives and strategies will be driven from an economic perspective, it attempts, where possible and practical, to ensure that the hedging strategies it engages in can be treated as “hedges” from an accounting perspective or otherwise result in accounting treatment where the earnings effect of the hedging instrument provides substantial offset (in the same period) to the earnings effect of the hedged item. Generally, these risk management transactions will involve the use of commodity derivatives to protect against exposure resulting from significant price fluctuations. The Company primarily utilizes commodity contracts with maturities of less than twelve months. The impact of such contracts is intended to offset the effect of price fluctuations on actual inventory purchases. Outstanding commodity forward contracts in place to hedge the Company’s projected commodity purchases were as follows: As of September 30 , 2014: Commodity Trade Date Effective Date Notional Amount Termination Date Copper 1/31/2014 2/1/2014 $ 3,879 12/31/2014 Copper 3/11/2014 4/1/2014 12/31/2014 As of December 31, 2013: Commodity Trade Date Effective Date Notional Amount Termination Date Copper 6/21/2013 10/1/2013 $ 2,169 6/30/2014 As of September 30 , 2013: Commodity Trade Date Effective Date Notional Amount Termination Date Copper 2/26/2013 3/1/2013 $ 2,677 12/31/2013 Copper 3/1/2013 3/1/2013 12/31/2013 Copper 4/15/2013 5/1/2013 12/31/2013 Copper 6/21/2013 10/1/2013 6/30/2014 6 Table Of Contents Because these contracts do not qualify for hedge accounting, gains and losses are recorded in cost of goods sold in the Company’s condensed consolidated statements of comprehensive income. Total losses recognized for the three and nine months ended September 30, 2014 were $(106) and $(154), respectively. Total gains (losses) recognized for the three and nine months ended September 30, 2013 were $578 and $(540), respectively. Foreign Currencies The Company is exposed to foreign currency exchange risk as a result of transactions denominated in other currencies. The Company periodically utilizes foreign currency forward purchase and sales contracts to manage the volatility associated with foreign currency purchases in the normal course of business. Contracts typically have maturities of twelve months or less. There were no foreign currency hedge contracts outstanding as of September 30, 2013. As of September 30, 2014 and December 31, 2013, the following foreign currency contracts were outstanding: As of September 30 , 2014: Currency Denomination Notional Amount British Pound Sterling (GBP) to Euro £ A s of December 31, 2013: Currency Denomination Notional Amount United States Dollar (USD) to Euro $ British Pound Sterling (GBP) to Euro £ Total losses recognized in the condensed consolidated statements of comprehensive income for the three and nine months ended September 30, 2014 were $(93) and $(190), respectively. Interest Rate Swaps As of May 30, 2012, the date of a previous credit agreement refinancing, the Company had four interest rate swap agreements outstanding. The first swap was entered into on January 21, 2010, had an effective date of July 1, 2010, a notional amount of $200,000, a fixed LIBOR rate of 1.73% and an expiration date of July 1, 2012. The second swap was entered into on June 29, 2010, had an effective date of October 1, 2010, a notional amount of $100,000, a fixed LIBOR rate of 1.025% and an expiration date of October 1, 2012. The third swap was entered into on April 1, 2011, had an effective date of July 1, 2012, a notional amount of $200,000, a fixed LIBOR rate of 1.905% and an expiration date of July 1, 2013. The fourth swap was entered into on April 1, 2011, had an effective date of October 1, 2012, a notional amount of $100,000, a fixed LIBOR rate of 2.22% and an expiration date of October 1, 2013.Due to the incorporation of a new interest rate floor provision in the then new credit agreement, which constituted a change in critical terms, the Company concluded that as of May 30, 2012, the then outstanding swaps would no longer be highly effective in achieving offsetting changes in cash flows during the periods the hedges were designated.As a result, the Company was required to de-designate the four outstanding hedges as of May 30, 2012.Beginning May 31, 2012, the effective portion of the swaps prior to the change (i.e. amounts previously recorded in Accumulated Other Comprehensive Loss) were amortized into interest expense over the period of the originally designated hedged transactions which had various termination dates through October 2013.Future changes in fair value of these swaps were immediately recognized in the consolidated statements of comprehensive income as interest expense. On October 23, 2013, the Company entered into two interest rate swap agreements, and on May 19, 2014, the Company entered into one interest rate swap agreement. The Company formally documented all relationships between interest rate hedging instruments and hedged items, as well as its risk-management objectives and strategies for undertaking various hedge transactions. These interest rate swap agreements qualify as cash flow hedges. For derivatives that are designated and qualify as a cash flow hedge, the effective portion of the gain or loss on the derivative is reported as a component of accumulated other comprehensive loss. The cash flows of the swaps are recognized as adjustments to interest expense each period.The ineffective portion of the derivatives’ change in fair value, if any, is immediately recognized in earnings. The Company assesses on an ongoing basis whether derivatives used in hedging transactions are highly effective in offsetting changes in cash flows of hedged items.The effective dates of the swaps are July 1, 2014 with a notional amount of $100,000 each and a fixed LIBOR rate of 1.7370%, 1.7420% and 1.6195%, including a LIBOR floor of 0.75%, with expiration dates of July 1, 2018. 7 Table Of Contents The following table presents the fair value of the Company’s derivatives: September 30 , 4 December 31, 3 Commodity contracts $ ) $ 69 Foreign currency contracts ) 56 Interest rate swaps The fair value of the commodity and foreign currency contracts is included in other accrued liabilities and other assets in the condensed consolidated balance sheets as of September 30, 2014 and December 31, 2013, respectively. The fair value of the interest rate swaps is included in other assets in the condensed consolidated balance sheets as of September 30, 2014 and December 31, 2013. Excluding the impact of credit risk, the fair value of the derivative contracts as of September 30, 2014 and December 31, 2013 is a liability of $(140) and an asset of $1,385, respectively, which represents the amount the Company would need to pay or wouldreceive to exit the agreements on those dates. The following presents the impact of interest rate swaps, commodity contracts and foreign currency contracts on the condensed consolidated statements of comprehensive income for the three and nine months ended September 30, 2014 and 2013: Amount of Gain R ecognized in Accumulated Other Comprehensive Loss for the T hree Months E nded September 30 , Locatio n of Gain (Loss) Recognized in Net I ncome on I neffective P ortion of H edges Amount of L oss R eclassified from Accumulated Oth er Comprehensive Loss into Net I ncome for the T hree Months E nded September 30 , Amount of Gain (Loss) Recognized in Net I ncome on H edges ( I neffective P ortion) for the T hree Months E nded September 30 , 4 3 4 3 4 3 Derivatives D esignated as H edging I nstruments Interest rate swaps $ $ — Interest expense $ — $ — $ — $ — Derivatives N ot D esignated as H edging I nstruments Interest rate swaps $ — $ — Interest expense $ — $ ) $ — $ 501 Commodity and foreign currency contracts $ — $ — Cost of goods sold $ — $ — $ ) $ Amount of L oss R ecognized in Accumulated Other Comprehensive Loss for the Nine M onths E nded September 30 , Location of G ain ( L oss) R ecognized in N et I ncome on I neffective P ortion of H edges Amount of L oss R eclassified from Accumulated Other Comprehensive Loss into N et I ncome for the Nine M onths E nded September 30 , Amount of G ain ( L oss) R ecognized in N et I ncome on H edges ( I neffective P ortion) for the Nine M onths E nded September 30 , 4 3 4 3 4 3 Derivatives D esignated as H edging I nstruments Interest rate swaps $ ) $ — Interest expense $ — $ — $ — $ — Derivatives Not Designated as Hedging Instruments Interest rate swaps $ — $ — Interest expense $ — $ ) $ — $ 2,973 Commodity and foreign currency contracts $ — $ — Cost of goods sold $ — $ — $ ) $ ) (1) Amounts recorded for the three and nine months ended September 30, 2013 relate to interest rate swap agreements outstanding as of May 30, 2012, the date the hedging relationships for these agreements were terminated. 8 Table Of Contents 3. Fair Value Measurements ASC 820-10, Fair Value Measurement, among other things, defines fair value, establishes a consistent framework for measuring fair value, and expands disclosure for each major asset and liability category measured at fair value on either a recurring basis or nonrecurring basis. ASC 820-10 clarifies that fair value is an exit price, representing the amount that would be received in the sale of an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, the pronouncement establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Assets and liabilities measured at fair value are based on the market approach, which uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities. The Company believes the carrying amount of its financial instruments (cash and cash equivalents, restricted cash, accounts receivable, accounts payable, accrued liabilities and short-term borrowings), excluding long-term borrowings, approximates the fair value of these instruments based upon their short-term nature. The fair value of long-term borrowings, including amounts classified as current, which have an aggregate carrying value of $1,104,419, was approximately $1,082,993 (Level 2) at September 30, 2014, as calculated based on independent valuations whose inputs and significant value drivers are observable . Assets (liabilities) measured at fair value on a recurring basis are as follows: Fair Value Measurement Using Total September 30 , 2014 Q uoted Prices in Active Markets for Identical Contracts (Level 1) Significant Other Observable Inputs (Level 2) Interest rate swaps $ $ – $ Commodity contracts $ ) $ – $ ) Foreign currency contracts $ ) $ – $ ) Fair Value Measurement Using Total December 31, 2013 Quoted Prices in Active Markets for Identical Contracts (Level 1) Significant Other Observable Inputs (Level 2) Interest rate swaps $ $ – $ Commodity contracts $ 69 $ – $ 69 Foreign currency contracts $ 56 $ – $ 56 The valuation techniques used to measure the fair value of derivative contracts classified as Level 2, all of which have counterparties with high credit ratings, were based on quoted market prices or model driven valuations using significant inputs derived from or corroborated by observable market data. The fair value of derivative contracts above considers the Company’s credit risk in accordance with ASC 820-10. 4 . Acquisitions On August 1, 2013, a subsidiary of the Company acquired all of the shares of Tower Light for a purchase price, net of cash acquired and inclusive of earn-out payments, of $85,812. Headquartered outside Milan, Italy, Tower Light is a leading developer and supplier of mobile light towers throughout Europe, the Middle East and Africa. Tower Light has built a leading market position in the equipment rental markets by leveraging its broad product offering and strong global distribution network in over 50 countries worldwide. The net cash paid at closing of $80,239 included a cash deposit of $6,645 into an escrow account to fund future earn-out payments required by the purchase agreement, which was recorded as restricted cash on the Company’s condensed consolidated balance sheet. The earn-out payment of $7,641 was finalized during the second quarter of 2014, resulting in a cash payment of $996 in addition to the $6,645 cash escrow. This cash payment was reflected as an addition to the purchase price. Additionally, the cash paid at closing included an estimate of acquired working capital. This estimate was finalized during the third quarter of 2013, resulting in a $300 decrease to the purchase price. This acquisition was funded solely by existing cash. 9 Table Of Contents The Company recorded a preliminary purchase price allocation during the third quarter of 2013 based upon its estimates of the fair value of the acquired assets and assumed liabilities. As a result, the Company recorded approximately $67,900 of intangible assets, including approximately $38,400 of goodwill, as of the acquisition date. Based on revised purchase accounting estimates, an additional $9,868 of goodwill was recorded in the fourth quarter of 2013. The goodwill ascribed to this acquisition is not deductible for tax purposes. The accompanying condensed consolidated financial statements include the results of Tower Light from August 1, 2013 through September 30, 2014. 5 . Segment Reporting The Company operates in and reports as a single operating segment, which is the design and manufacture of a wide range of engine powered products . Net sales are predominantly generated through the sale of generators and other engine powered products through various distribution channels. The Company manages and evaluates its operations as one segment primarily due to similarities in the nature of the products, production processes and methods of distribution. The Company’s sales in the United States represent approximately 86% and 87% of total sales for the three months ended September 30, 2014 and 2013, respectively, and represent 85% and 89% of total sales for the nine months ended September 30, 2014 and 2013, respectively. Approximately 90% of the Company’s identifiable long-lived assets are located in the United States at both September 30, 2014 and December 31, 2013. The Company's product offerings consist primarily of power products with a range of power output geared for varying end customer uses. Residential power products and commercial & industrial power products are each a similar class of products based on similar power output and end customer usage. The breakout of net sales between residential, commercial & industrial, and other products is as follows: Three Months Ended September 3 0 , Nine Months Ended September 30, 4 2 01 3 Residential power products $ Commercial & industrial power products Other Total $ 6 . Balance Sheet Details Inventories consist of the following: September 30 , December 31, 4 3 Raw material $ $ Work-in-process Finished goods Reserves for excess and obsolescence ) ) Total $ $ 10 Table Of Contents Property and equipment consists of the following: September 30 , December 31, 4 3 Land and improvements $ $ Buildings and improvements Machinery and equipment Dies and tools Vehicles Office equipment Leasehold improvements 2,519 2,229 Construction in progress Gross property and equipment Accumulated depreciation ) ) Total $ $ 7 . Product Warranty Obligations The Company records a liability for product warranty obligations at the time of sale to a customer based upon historical warranty experience. The Company also records a liability for specific warranty matters when they become known and are reasonably estimable. The Company also sells extended warranty coverage for certain products. The sales of extended warranties are recorded as deferred revenue, and we recognize the revenue from sales of extended warranties over the life of the contracts. The Company’s product warranty obligations, including deferred revenue related to extended warranty coverage, are included in other accrued liabilities and other long-term liabilities in the condensed consolidated balance sheets. The following is a tabular reconciliation of the product warranty liability, excluding the deferred revenue related to extended warranty coverage: Three Months E nded September 30 , Nine Months Ended September 30, 4 3 Balance at beginning of period $ Product warranty reserve assumed in acquisition - - Payments ) Provision for warranties issued Changes in estimates for pre-existing warranties ) ) ) Balance at end of period $ The following is a tabular reconciliation of the deferred revenue related to extended warranty coverage: Three Months E nded September 30 , Nine Months Ended September 30, 4 3 Balance at beginning of period $ Deferred revenue on extended warranty contracts sold Amortization of deferred revenue on extended warranty contracts ) Balance at end of period $ 11 Table Of Contents Product warranty obligations and extended warranty related deferred revenues are included in the condensed consolidated balance sheets as follows: September 30 , December 31, 4 3 Product warranty liability Current portion - other accrued liabilities $ $ Long-term portion - other long-term liabilities Total $ $ Deferred revenue related to extended warranty Current portion - other accrued liabilities $ $ Long-term portion - other long-term liabilities Total $ $ 8 . Credit Agreements Short-term borrowings are included in the condensed consolidated balance sheets as follows: September 30 , December 31, 4 3 ABL facility $ - $ - Other lines of credit, as described below Total $ $ Long-term borrowings are included in the condensed consolidated balance sheets as follows: September 30 , December 31, 4 3 Term loan $ $ Original issue discount ) ) Capital lease obligation Other Total Less: current portion of debt Less: current portion of capital lease obligation Total $ $ On May 31, 2013, the Borrower amended and restated its then existing credit agreement by entering into a new term loan credit agreement (New Term Loan Credit Agreement) with certain commercial banks and other lenders. The New Term Loan Credit Agreement provides for a $1,200,000 term loan B credit facility (New Term Loan) and includes a $300,000 uncommitted incremental term loan facility. The New Term Loan Credit Agreement matures on May 31, 2020. Proceeds from the New Term Loan were used to repay amounts outstanding under the Company’s previous credit agreement and to fund a special cash dividend of $5.00 per share on the Company’s common stock. Remaining funds from the New Term Loan were used for general corporate purposes and to pay related financing fees and expenses. The New Term Loan is guaranteed by all of the Borrower’s wholly-owned domestic restricted subsidiaries, GAC and the Company, and is secured by associated collateral agreements which pledge a first priority lien on virtually all of the Borrower’s assets, including fixed assets and intangibles, and the assets of the guarantors (other than the Company), other than all cash, trade accounts receivable, inventory, and other current assets and proceeds thereof, which will be secured by a second priority lien. Prior to any voluntary prepayments, the New Term Loan amortized in equal installments of 0.25% of the original principal amount of the New Term Loan payable on the first day of April, July, October and January commencing on October 1, 2013 until the final maturity date on May 31, 2020. It initially bears interest at rates based upon either a base rate plus an applicable margin of 1.75% or adjusted LIBOR rate plus an applicable margin of 2.75%, subject to a LIBOR floor of 0.75%. Beginning in the second quarter of 2014, and measured each quarterly period thereafter, the applicable margin related to base rate loans can be reduced to 1.50% and the applicable margin related to LIBOR rate loans can be reduced to 2.50%, in each case, if the Borrower’s net debt leverage ratio, as defined in the New Term Loan Credit Agreement, falls below 3.00 to 1.00 for that measurement period. As the Borrower’s net debt leverage ratio was below 3.00 to 1.00 on April 1, 2014, the Company realized a 25 basis point reduction in borrowing costs for the second quarter of 2014. As a result, the Company recorded a cumulative catch-up gain of $16,014 in the second quarter of 2014 which represents the total cash interest savings over the remaining term of the loan. The gain was recorded as original issue discount on long-term borrowings in the condensed consolidated balance sheets. The Borrower’s net debt leverage ratio as of September 30, 2014 was below 3.00 to 1.00. 12 Table Of Contents The New Term Loan Credit Agreement contains restrictions on the Borrower’s ability to pay distributions and dividends. Payments can be made by the Borrower to the Company or other parent companies for certain expenses such as operating expenses in the ordinary course, fees and expenses related to any debt or equity offering and to pay franchise or similar taxes. Dividends can be used to repurchase equity interests, subject to limitations in certain circumstances. Additionally, the New Term Loan Credit Agreement restricts the aggregate amount of dividends and distributions that can be paid and, in certain circumstances, requires pro forma compliance with certain fixed charge coverage ratios or gross leverage ratios, as applicable in order to pay certain dividends and distributions. The New Term Loan Credit Agreement also contains other affirmative and negative covenants that, among other things, limit the incurrence of additional indebtedness, liens on property, sale and leaseback transactions, investments, loans and advances, mergers or consolidations, asset sales, acquisitions, transactions with affiliates, prepayments of certain other indebtedness and modifications of our organizational documents. The New Term Loan Credit Agreement does not contain any financial maintenance covenants. The New Term Loan Credit Agreement contains customary events of default, including; nonpayment of principal, interest or other amounts; failure to perform covenants; inaccuracy of representations or warranties in any material respect; cross-defaults with other material indebtedness; certain undischarged judgments; the occurrence of certain ERISA or bankruptcy or insolvency events; or the occurrence of a change in control (as defined in the New Term Loan Credit Agreement). A bankruptcy or insolvency event of default will cause the obligations under the New Term Loan Credit Agreement to automatically become immediately due and payable. Concurrent with the closing of the New Term Loan Credit Agreement on May 31, 2013, the Borrower amended its then existing ABL credit agreement (New ABL Credit Agreement). The amendment provides for a one year extension of the maturity date in respect of the $150,000 senior secured ABL revolving credit facility provided under the previous ABL credit agreement (ABL Facility). The extended maturity date of the ABL Facility is May 31, 2018. Borrowings under the ABL Facility are guaranteed by all of the Borrower’s wholly-owned domestic restricted subsidiaries and GAC, and are secured by associated collateral agreements which pledge a first priority lien on all cash, trade accounts receivable, inventory, and other current assets and proceeds thereof, and a second priority lien on all other assets, including fixed assets and intangibles of the Borrower, certain domestic subsidiaries of the Borrower and the guarantors (other than the Company). Borrowings bear interest at rates based upon either a base rate plus an applicable margin of 1.00% or adjusted LIBOR rate plus an applicable margin of 2.00%, in each case, subject to adjustments based upon average availability under the ABL Facility. The New ABL Credit Agreement requires the Borrower to maintain a minimum consolidated fixed charge coverage ratio of 1.0x, tested on a quarterly basis, when Availability plus the amount of Qualified Cash (up to $5,000) (as defined in the New ABL Credit Agreement) under the ABL Facility is less than the greater of (i)10.0% of the Line Cap (as defined in the New ABL Credit Agreement) and (ii)$10,000. The New ABL Credit Agreement also contains covenants and events of default substantially similar to those in the New Term Loan Credit Agreement, as described above. As of September 30, 2014, no amounts were outstanding under the ABL Facility. As of September 30, 2014, the Company had $173,162 of unrestricted cash and cash equivalents and $148,500 of availability under the ABL Facility, net of outstanding letters of credit. On February 11, 2013, the Company made an $80,000 voluntary prepayment of debt with available cash on hand that was applied to future principal amortizations on the Term Loan Credit Agreement.As a result, the Company wrote off $1,839 of original issue discount and capitalized debt issuance costs during the first quarter of 2013.On May 2, 2013, the Company made an additional $30,000 voluntary prepayment of existing debt with available cash on hand.As a result, the Company wrote off $924 of original issue discount and capitalized debt issuance costs during the second quarter of 2013. In connection with the May 31, 2013 refinancing and in accordance withASC 470-50 , Debt Modifications and Extinguishments, the Company capitalized $21,546 of new debt issuance costs, recorded $13,797 of fees paid to creditors as a debt discount, and expensed $7,100 of transaction fees in the second quarter of 2013. The Company evaluated on a lender by lender basis if the debt related to returning lenders was significantly modified or not, resulting in the write-off of $5,473 in unamortized debt issuance costs and original issue discount relating to the previous Term Loan Credit Agreement and ABL Credit Agreement. Amounts expensed were recorded as a loss on extinguishment of debt in the condensed consolidated statement of comprehensive income for the nine months ended September 30, 2013. The Company amortizes both the capitalized debt issuance costs and the original issue discount on its loans under the effective interest method. 13 Table Of Contents On April 30, 2014, the Company made a $12,000 voluntary prepayment of the New Term Loan with available cash on hand that was applied to future principal amortizations and the Excess Cash Flow payment requirement in the New Term Loan Credit Agreement due in May 2014. On September 30, 2014, the Company made a $50,000 voluntary prepayment of the New Term Loan with available cash on hand that was applied to future principal amortizations and the Excess Cash Flow payment requirement in the New Term Loan Credit Agreement due in May 2015. As a result, the Company wrote off $1,836 of original issue discount and capitalized debt issuance costs during the third quarter of 2014 as a loss on extinguishment of debt in the condensed consolidated statement of comprehensive income. As of September 30, 2014 and December 31, 2013, short-term borrowings consisted primarily of borrowings by our foreign subsidiaries on local lines of credit, which totaled $5,502 and $9,575, respectively. 9 . Earnings Per Share Basic earnings per share is calculated by dividing net income by the weighted average number of common shares outstanding during the period, exclusive of restricted shares. Except where the result would be anti-dilutive, diluted earnings per share is calculated by assuming the vesting of unvested restricted stock and the exercise of stock options, as well as their related income tax benefits.The following table reconciles the numerator and the denominator used to calculate basic and diluted earnings per share: Three Months Ended September 30, Nine Months Ended September 30, Numerator- net income $ 36,497 $ 47,093 $ 125,223 $ 126,021 Denominator- weighted average shares Basic 68,556,051 68,198,006 68,511,409 68,026,705 Dilutive effect of stock compensation awards (1) 1,477,173 1,689,019 1,539,544 1,600,510 Diluted 70,033,224 69,887,025 70,050,953 69,627,215 Net income per share Basic $ 0.53 $ 0.69 $ 1.83 $ 1.85 Diluted $ 0.52 $ 0.67 $ 1.79 $ 1.81 (1) Excludes approximately 91,300 and 75,400 stock options for the three and nine month periods ended September 30, 2014, respectively, as the impact of such awards was anti-dilutive. Excludes approximately 8,000 and 18,000 stock options for the three and nine month periods ended September 30, 2013, respectively, as the impact of such awards was anti-dilutive. 10 . Income Taxes The effective income tax rates for the nine months ended September 30, 2014 and 2013 were 34.6% and 37.1%, respectively. For the nine months ended September 30, 2014, the provision for income taxes includes a $1,100 discrete tax benefit primarily due to utilization of the federal research credit. Additionally, the decrease in the effective income tax rate year-over-year is primarily due to the Company’s ability to utilize the federal domestic production activity deduction due to sufficient taxable income, as well as the lower tax rate of a foreign subsidiary acquired during the third quarter of 2013. 1 1 . Commitments and Contingencies The Company has an arrangement with a finance company to provide floor plan financing for selected dealers. The Company receives payment from the finance company after shipment of product to the dealer. The Company participates in the cost of dealer financing up to certain limits and has agreed to repurchase products repossessed by the finance company, but does not indemnify the finance company for any credit losses they incur. The amount financed by dealers which remained outstanding under this arrangement at September 30, 2014 and December 31, 2013 was approximately $32,400 and $24,300 respectively. In the normal course of business, the Company is named as a defendant in various lawsuits in which claims are asserted against the Company. In the opinion of management, the liabilities, if any, which may result from such lawsuits are not expected to have a material adverse effect on the financial position, results of operations, or cash flows of the Company. 14 Table Of Contents 1 2 . Subsequent Events On October 1, 2014, the Company acquired MAC, Inc. and its related entities (MAC). MAC,with approximately 100 employees, is a leading manufacturer of premium-grade commercial and industrial mobile heaters within the United States and Canada. The acquisition expands the Company’s portfolio of mobile power products and provides increased access to the oil & gas market. 15 Table Of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations This quarterly report contains forward-looking statements that are subject to risks and uncertainties. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “forecast,” “project,” “plan,” “intend,” “believe,” “confident,” “may,” “should,” “can have,” “likely,” “future”, “optimistic” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. The forward-looking statements contained in this quarterly report are based on assumptions that we have made in light of our industry experience and on our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. As you read and consider this report, you should understand that these statements are not guarantees of performance or results. They involve risks, uncertainties (some of which are beyond our control) and assumptions. Although we believe that these forward-looking statements are based on reasonable assumptions, you should be aware that many factors could affect our actual financial results and cause them to differ materially from those anticipated in the forward-looking statements. The forward-looking statements contained in this quarterly report include estimates regarding: ● our business, financial and operating results and future economic performance; ● proposed new product and service offerings; and ● management's goals, expectations and objectives and other similar expressions concerning matters that are not historical facts. Factors that could affect our actual financial results and cause them to differ materially from those anticipated in the forward-looking statements include: ● demand for our products; ● frequency and duration of power outages; ● availability, cost and quality of raw materials and key components used in producing our products; ● the impact on our results of possible fluctuations in interest rates; ● the possibility that the expected synergies, efficiencies and cost savings of our acquisitions will not be realized, or will not be realized within the expected time period; ● the risk that our acquisitions will not be integrated successfully; ● difficulties we may encounter as our business expands globally; ● competitive factors in the industry in which we operate; ● our dependence on our distribution network; ● our ability to invest in, develop or adapt to changing technologies and manufacturing techniques; ● loss of our key management and employees; ● increase in product and other liability claims; and ● changes in environmental, health and safety laws and regulations. Should one or more of these risks or uncertainties materialize, or should any of these assumptions prove incorrect, our actual results may vary in material respects from those projected in any forward-looking statements. A detailed discussion of these and other factors that may affect future results is contained in our filings with the Securities and Exchange Commission, including in Item 1A of our Annual Report on Form 10-K for the fiscal year ended December 31, 2013. Stockholders, potential investors and other readers should consider these factors carefully in evaluating the forward-looking statements. 16 Table Of Contents Any forward-looking statement made by us in this report speaks only as of the date on which it is made. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We undertake no obligation to update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by law. Overview We are a leading designer and manufacturer of a wide range of power generation equipment and other engine powered products serving the residential, light commercial, industrial, oil & gas, and construction markets.Unlike our primary competitors in the generator market, power generation is our main focus.As the only significant market participant focused predominantly on these products, we have one of the leading market positions in the power equipment market in North America and an expanding presence internationally.We believe we have one of the widest range of products in the marketplace, including residential, commercial and industrial standby generators, as well as portable and mobile generators used in a variety of applications.Other engine powered products that we design and manufacture include light towers which provide temporary lighting for various end markets and a broad product line of power washers for residential and commercial use. Over the past several years, the Company has executed a number of acquisitions that support our strategic plan. A summary of these acquisitions include the following: ● On October 3, 2011, the Company acquired substantially all of the assets of Magnum Products (Magnum), a supplier of generator powered light towers and mobile generators for a variety of industries and specialties. The Magnum business is a strategic fit for the Company as it provides diversification, with the introduction of new engine powered products, distribution channels and end markets. ● On December 8, 2012, the Company acquired the equity of Ottomotores UK and its affiliates (Ottomotores), with operations in Mexico City, Mexico and Curitiba, Brazil. Ottomotores is a leading manufacturer in the Mexican market for industrial diesel gensets and is a market participant throughout all of Latin America. ● On August 1, 2013, the Company acquired the equity of Tower Light SRL and its wholly-owned subsidiaries (Tower Light). Headquartered outside Milan, Italy, Tower Light is a leading developer and supplier of mobile light towers throughout Europe, the Middle East and Africa. ● On November 1, 2013, the Company purchased the assets of Baldor Electric Company’s generator division (Baldor Generators). Baldor Generators offers a complete line of power generation equipment throughout North America with power output up to 2.5MW. ● On September 2, 2014, the Company acquired the equity of Pramac America LLC, resulting in the ownership of the Powermate trade name and the right to license the DeWalt brand name for certain residential engine powered tools. The transaction also included working capital associated with these products. This acquisition helps to expand the Generac brand portfolio across its residential product platform and increases its product offering in the portable generator category. ● On October 1, 2014, the Company acquired MAC, Inc. and its related entities (MAC). MAC is a leading manufacturer of premium-grade commercial and industrial mobile heaters within the United States and Canada. The acquisition expands the Company’s portfolio of mobile power products and provides increased access to the oil & gas market. Business D rivers and O perational F actors In operating our business and monitoring its performance, we pay attention to a number of business drivers and trends as well as operational factors. The statements in this section are based on our current expectations. Busine ss D rivers and T rends Our performance is affected by the demand for reliable power solutions by our customer base. This demand is influenced by several important drivers and trends affecting our industry, including the following: Increasing penetration opportunity.
